Proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of the Nassau County Department of Social Services, dated September 23, 1981, which, after a hearing, found petitioner guilty of certain charges and suspended her for 30 days without pay. By order of this court dated June 6, 1983 (Matter of McCaskill v D’Elia, 95 AD2d 779), the proceeding was held in abeyance and the matter remitted to the respondent commissioner to make written findings setting forth the essential facts and evidence upon which he relied in reaching his determination. The commissioner has now complied with our direction. Petition granted, determination annulled, on the law and the facts, without costs or disbursements, and the respondents are directed to reinstate petitioner, and pay her her salary for the period of her suspension less compensation she may have earned in any other employment and any unemployment benefits she may have received. Petitioner, a youth group worker aide III at the Nassau County Children’s Shelter, was charged with incompetency in connection with the escape of a detainee, Valerie Johnson, who escaped while standing in the hall .of the shelter awaiting her transfer to another facility on October 31,1980. The escape allegedly occurred because, in the course of a morning shift change, petitioner, who was in a hurry to get home because her replacements had arrived late, left a set of keys unattended on a table in the staff lounge, and Valerie entered the lounge, took the keys and absconded. On November 26, 1980, petitioner was charged as follows: “charge i. you are hereby charged with incompetency prejudicial to the discipline, good order and effi*437CIENCY OF YOUR EMPLOYMENT IN THE NASSAU COUNTY DEPARTMENT OF SOCIAL services. Specification 1: On or about October 31,1980 while you were on duty during the night shift at the Nassau County Children’s Shelter, as a youth group worker aide in, one of the girls to wit: Valerie Johnson, detained there, escaped from said facility. Specification 2: The escape of Valerie Johnson resulted from certain acts of negligence on your part more fully described below. Specification 3: You left a set of keys on the Staff Lounge table next to the girl’s side rather than giving them directly to the worker who was to relieve you. In the alternative you could have placed same in the key cabinet in supervisor’s cage on the girls [szc] side. Specification 4: You acted improperly and negligently by having left doors to the Staff Lounge, hallway and supervisor’s cage open especially when you had knowledge that Valerie Johnson was fully dressed and in the area. By leaving these doors open there existed a breach of security. Specification 5: You should not have permitted Valerie Johnson to wander the hallways and open corridors of the Children’s Shelter especially when she was dressed in street clothes. Specification 6: The proper procedure would have been to keep Valerie Johnson in her room or locked in the Recreation Room. Specification 7: The aforementioned acts of negligence were factors which contributed to Valerie Johnson’s escape from the Children’s Shelter on the said date. Specification 8: That prior to the service of these Charges and Specifications upon you, that your work has been performed in an unsatisfactory manner.” (Specification 8 was later dismissed on motion of petitioner.) Effective December 2, 1980, petitioner was suspended for 30 days without pay. A hearing was thereafter held. On March 10, 1981, the hearing officer appointed by the respondent commissioner rendered her report, together with findings of fact, and recommended that no action be taken against petitioner. On September 23, 1981, the commissioner reversed the hearing officer’s findings and recommendations, found petitioner guilty of all the charged specifications, and confirmed her previous 30-day suspension. This proceeding ensued. The respondent commissioner’s findings of guilt are unsupported by substantial evidence in the record. First, as to specification 1, contrary to the commissioner’s findings, the record makes clear that when Valerie Johnson escaped, Mrs. Martinez, the day shift supervisor, had already taken responsibility for her shift, and, thus, she, not petitioner, was on duty at the time. As to specification 2, we find that petitioner’s leaving the keys on the staff lounge table was not the proximate cause of the escape, for the reasons hereinafter stated. As to specification 3, while petitioner did act improperly in leaving the keys on the staff lounge table, as the hearing officer found, Mrs. Martinez was also negligent in failing to count the keys on her arrival. Further, there was no actual rule forbidding this action for whose violation petitioner could be disciplined; and there was, in addition, testimony that workers left their keys on the staff lounge table on occasion when shift changes occurred in that room. As to specification 4, as the hearing, officer noted, there was no conclusive testimony that would support a finding that any door other than the staff lounge door was open, and the record makes clear that this door was usually open during shift changes and was additionally known to malfunction. As to specifications 5 and 6, there is no credible evidence in the record that Valerie Johnson was “wandering the hallways”, or that there was a specific rule requiring that she be locked in her room while awaiting her release. As to specification 7, we find that petitioner’s actions were not the proximate cause of the escape. While her leaving the keys on the staff lounge table was improper, Mrs. Martinez was also negligent in failing to account for all sets of keys immediately upon arriving and taking responsibility for her shift, and, had she instead attended to her duty, the escape would not have occurred. Accordingly, we grant the petition, and annul the respondent com*438missioner’s determination. In addition, we find that, under the circumstances, where petitioner had never before had any complaints made against her, no previous escape had ever resulted in any disciplinary action against an employee, and several other employees who were, arguably, at least equally responsible were not charged, a 30-day suspension was an excessive penalty (see Matter of Pell v Board of Educ., 34 NY2d 222). Gulotta, J. P., Weinstein and Rubin, JJ., concur.